Citation Nr: 0103988	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  00-00 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an increase in the 70 percent schedular 
evaluation assigned for service-connected post-traumatic 
stress disorder from January 29, 1998.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from March 1989 to July 1991.  

In August 1997, the veteran filed for an increased rating for 
his service connected PTSD.  By rating action of January 
1998, the RO increased from 30 to 50 percent the rating 
assigned for this disability, effective from October 11, 
1996.  It was noted in the rating action that the effective 
date was based on a showing of a worsening of his condition 
as of this date.  The RO notified the veteran of this 
decision and of his appellate rights by letter dated in 
February 1998.  

In November 1998, the veteran filed a claim for a total 
disability rating based on individual unemployability.  
Following the receipt of additional evidence and a VA 
examination, the RO adjudicated the veteran's claim by rating 
action of July 1999.  Therein, the RO increased the 
evaluation assigned for service connected PTSD to 70 percent, 
effective from January 29, 1998, the date of treatment which 
showed an increase in severity of the disability.  The 
decision of January 1998 to assign an effective date of 
October 11, 1996 for granting a 50 percent rating for PTSD 
was found to be clearly and unmistakably erroneous as the 
veteran was entitled to a temporary total rating because of 
hospitalization for the period from September 21, 1996 to 
December 1, 1996.  The effective date for the grant of the 50 
percent rating for PTSD was revised to December 1, 1996, the 
first date of the month following hospital discharge on 
November 5, 1996.  Entitlement to a total disability rating 
based on individual unemployability was granted, effective 
November 6, 1998, the date of receipt of claim.  The veteran 
was notified of these actions in August 1999.

The veteran filed a notice of disagreement as to the RO's 
decision not to award him a 100 percent schedular rating for 
PTSD.  He was forwarded a Statement of the Case in December 
1999, and a substantive appeal was received in January 1999.  
Therein, he requested a video hearing before the Board.  Such 
hearing was scheduled for April 11, 2000.

On a "PERSONAL APPEARANCE VERIFICATION" form received on 
April 3, 2000, the veteran reported that he wished to cancel 
the hearing.  In addition, on this same form, he reported as 
follows:  "I wish to cancel my appeal."  His signature 
appears after this sentence.

 
FINDING OF FACT

On April 3, 2000, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he wished to withdraw his appeal of the issue of 
increased rating for his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  In the instant 
case, the veteran (appellant) indicated in a letter faxed to 
the Board on April 3, 2000, that he wished to cancel his 
appeal.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed without prejudice.


ORDER

The appeal of an increased rating in excess of 70 percent for 
PTSD is dismissed.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

